MEMORANDUM **
Timoteo Martinez Hernandez and his wife Felipa Hernandez Bautista, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ summary affirmance without opinion of an immigration judge’s denial of their applications for cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We lack jurisdiction to review the agency’s discretionary determination that petitioners failed to demonstrate the requisite exceptional and extremely unusual hardship. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005). Accordingly, we dismiss the petition for review.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.